Title: Treasury Department Circular to the Collectors of the Customs, 4 June 1792
From: Hamilton, Alexander
To: Collectors of the Customs



Treasury Department,June 4th, 1792.
Sir,

The 17th section of the act, entitled, “An Act for raising a further sum of money for the protection of the frontiers, and for other purposes therein mentioned,” having abolished the rate heretofore annexed to the livre tournois of France; it becomes proper to give some general direction concerning the mode of estimating the value of goods imported from France.
It will be understood that the cause of this alteration in the law is the depreciated state of the Assignats, which now essentially constitute the current money of that country.
To distinguish therefore the natural and real from the artificial and nominal value of the goods imported is the point to be aimed at. To assist in doing this, it is easier to indicate some general criterions, than to establish a precise rule.
The criterions which have occurred are either 1st—The actual difference between specie and assignats at the time and place of exportation.
2d. The actual state of foreign exchange at the time and place of exportation.
3d. The prices of similar articles prior to the present revolution in France.
4th. An appraisement, as in the case of goods not invoiced according to the 36th section of the Collection Law.
The first of these is the least to be relied upon. It was found in numerous instances in the course of the late war with Great Britain, that the comparative prices of goods in specie or paper did not correspond with the actual difference between them; and that they were otherwise artificially affected by the depreciation so as to vary from the natural standards of intrinsic value. The same thing is said to be remarked in France.
The second affords a better rule, though one, not free from objections. Commercial circumstances operate upon the rate of exchange; so as to render it an inaccurate test, of the intrinsic value of any circulating medium. As far as this rule is allowed to guide, the exchange with Amsterdam or London, must regulate the calculation.
The third is the best of the criterions mentioned, as often as it can be ascertained; and ought to be preferred. It is however not free from objection, as prices vary from causes, which ought to render the actual prices at the time of computation, the ground of it. But when they cannot be ascertained intrinsically, as in the present instance, no better substitute occurs.
The last rule is liable to some objections of weight. The appraisers it is obvious would want some certain guide as much as the officers. There are cases nevertheless in which a defect of competent lights otherwise may render it advisable to employ this expedient.
With these indications, it must be left to the respective Collectors to exercise a prudent discretion in the several cases, which will arise; combining a due regard to the public interest with a spirit of justice to individuals.
I wish them in the progress of the thing to note, wherever they have the requisite information, how nearly the three first rules correspond with each other in their results. This may furnish matter of useful observation.

It will be satisfactory to me to receive copies of the invoices which accompany the entries of goods from France; at least, Abstracts shewing articles and values—and the computations which are made towards ascertaining the duties.
Having observed an omission in some instances, in regard to the directions contained in my Circular of the 21st of September last, for cutting holes through all paid draughts of the Treasurer, cancelled certificates of registry and enrolments, when transmitted to this office, I must call your particular attention to this point for the future.
It appears also that the instructions relative to the transmission of cancelled certificates of enrolment, have in some instances not been complied with; probably under an idea that by the 22d section of the Coasting Act such certificates were to be sent to the office of the Collector, whence they were issued. But the mode of transmiting them to the Treasury in the first instance, in order to their being sent from thence to the Collectors, is not conceived to be contrary to the act: And it is preferred, because it will save to the Collectors the expence of postage, which to many of the officers on account of their remote situation, would be an object of some consequence; you will therefore carefully observe the regulation.
Proof being before me, that the Register of the sloop Polly, of Chesterfield, was stolen from the master, in the month of December last; I desire in case discovery should be made of its having been fraudulently disposed of, or if it should again make its appearance in any way, it may be detained, and information given to me, the said sloop having been registered a-new at Bermuda Hundred. The certificate said to be stolen is No. 8, signed William Heth, Collector, Peter Peterson, Master, dated December 4th, 1789.
With consideration,   I am, Sir,   Your obedient Servant,
A Hamilton
